/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 23, 2015

                                      No. 04-14-00785-CV

                                      Mary Ann CASTRO,
                                           Appellant

                                                 v.

                                        Manuel CASTRO,
                                           Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011-CI-15957
                         Honorable Janet P. Littlejohn, Judge Presiding


                                         ORDER
       Appellant’s motion is DENIED AS MOOT. We have previously issued an order stating
appellant is deemed indigent because the trial court failed to render a ruling on the contest within
the time restraints of Rule 20.1. See Tex. R. App. P. 20.1(4).


                                                      _________________________________
                                                      Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of February, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court